Title: Memorandum of Edmund Randolph, 14 July 1795
From: Randolph, Edmund
To: 


          Memorandum.
         
          
            July 14. 1795
          
          Mr Adet came to the office, and told me, that he had come to express to me in an amicable manner the uneasiness, which the treaty with Great Britain had excited in him. Professing not to have seen it, I promised him a copy, and that day delivered it to him. He stated some days afterwards in writing three objections: 1. that we had granted to Great Britain liberty to seize our naval stores, going to France; while France by her commercial treaty with the U.S. could not seize Naval stores of the U.S. going to England; 2. that English privateers may find an asylum in our ports, even during the present war with France; and 3. that

France could not open a new negotiation with us, as we were prevented from departing, in a new treaty, from this stipulation in favor of British privateers; and France would not give up her prior right.
          In answer to the first objection, I have written to him, that contraband is left unchanged, where it stands by the law of nations: that the working of our treaty with France is reciprocal; inasmuch as if we were at war with England, France would be just, where we are now; and that this working of our treaty was plainly foreseen, when it was made. Still I tell him, that upon the principles of hardship or injury to a friend, it shall be a subject of our new negotation; shall not wait for the general treaty; and I doubt not, that some modification may be devised.
          In answer to the second, I have written to him; that English privateers will not be admitted into our ports, during this or any other war with France: that our stipulation is exactly the same with that in the treaty of France with England in 1786; that the French treaty is protected from infraction by a positive clause in the treaty with G. Britain; and that it never shall be violated.
          In answer to the third objection; I have written to him, that we would not ask him to renounce the advantages, given to French privateers, in exclusion of the enemies of France; and that the old treaty might be continued in force respecting this particular, so as still to give this right a priority to the like right, stipulated by the treaty with G. Britain.
          In the last paragraph of my letter I desire, that if any embarrassment still hangs upon these points, he may afford me an opportunity of meeting them, before his communications are dispatched to the committee of public safety.
          While I was transcribing my letter, he came to see me; and I read to him the observations on the last point. He exclaimed, that they were very good, very good; and I inferred satisfactory.
          I met him at the President’s, some time afterwards; and asked him, if he had received my letter. He said, Yes. I told him that I hoped, that I had placed the subject upon a satisfactory footing. He expressed a degree of satisfaction; but not so pointed, as what he had said to me, as to the part of the letter, relative to the third objection. He added some thing about his not intending to discuss the law of the 23d of March; but he spoke in so low a voice, that I did not catch his meaning.
          
          I again observed, that if an answer was necessary on my part, I hoped he would enable me to send it by the same opportunity, which conveyed his dispatches.
          My letter was dated the 6th of July; and was sent on the 7th or 8th. I have received no answer to it.
          I do not consider it, as absolutely certain, that he may not answer my letter yet; but I doubt whether he will.
          
            Edm: Randolph
          
        